 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        ALISHA SMITH,                                        CASE NO. 20-6124 RJB
11
                                   Plaintiff,                ORDER ON REPORT AND
12              v.                                           RECOMMENDATION
13      PICK-N-PULL, et. al.,
14                                 Defendants.

15
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
16
     Magistrate Judge J. Richard Creatura. Dkt. 8. The Court has considered the pleadings filed
17
     regarding the Report and Recommendation and the motion and the remaining file.
18
            On November 10, 2020, the Plaintiff, pro se, filed an application to proceed informa
19
     pauperis (“IFP”) and a proposed complaint. Dkt. 1. On December 16, 2020, the court notified
20
     the Plaintiff that her proposed complaint failed to state a claim upon which relief could be
21
     granted, advised her of the deficiencies, and gave her a deadline to file a proposed complaint
22
     which stated a claim. Dkt. 5. The Plaintiff did not respond by the deadline but did request an
23
     extension of time to respond (Dkt. 6) which was granted (Dkt. 7). The Plaintiff did not file
24


     ORDER ON REPORT AND RECOMMENDATION - 1
 1   anything further. On April 1, 2021, the Report and Recommendation was filed recommending

 2   denial of the application for IFP and dismissal of the case, without prejudice, for failing to

 3   comply with the Court’s orders. Dkt. 8. The Plaintiff responded by filing a motion for extension

 4   of time to respond, stating that she has been ill due to mold exposure and moved her residence.

 5   Dkt. 9. The Plaintiff’s motion was granted and she was given until May 7, 2021 to file her

 6   objections, if any; the Report and Recommendation was renoted for May 7, 2021. Dkt. 10. The

 7   Plaintiff was notified that no further extensions of time were likely. Id.

 8          The Report and Recommendation (Dkt. 8) should be adopted. The Plaintiff was notified

 9   of the deficiencies in her proposed complaint over five months ago and has failed to follow the

10   court’s orders regarding filing a proposed complaint that states a claim for relief. Plaintiff’s IFP

11   application should be denied (Dkt. 1). The case is hereby dismissed without prejudice for failing

12   to comply with the Court’s orders.

13          IT IS SO ORDERED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16          Dated this 10th day of May, 2021.

17

18
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
19

20

21

22

23

24


     ORDER ON REPORT AND RECOMMENDATION - 2
